O’Neall, J.
We concur in opinion with the presiding Judge, that there was a sufficient consideration to sustain the defendant’s promise.
*375Mr. Chitty, in his late work on contracts, (at page 7) speaking of the consideration, says “it is sufficient that a slight benefit be conferred by the plaintiff on the defendant, or a third person; or even if the plaintiff sustains the least injury, inconvenience or detriment ; or subjects himself to any obligation without ben-cfitting the defendant or any other person.” This is I think, a very full and correct statement of what is a sufficient consideration to .support a promise.
The additional bid made by the plaintiff at the request of the defendant, was either a benefit to the defendant or- the estate of his intestate, by increasing the price of the negro the amount of the bid: The plaintiff, it seems, thought he was unable to buy: his purchase in such a situation, was an inconvenience, and his purchase subjected him to an obligation to pay the price which he would not have incurred, had not the defendant made this promise. In all, or any of these points of view, the consideration is sufficient.

The motion is dismissed.

Johnson & Harper, Js. concurred.